DETAILED ACTION
The current office action is in response to the communication filed on 6/17/20.
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 6/17/20 are considered by the Examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Specification, abbreviations/acronyms such as “WLAN,” “HD,” “TV,” “ASIC,” “RAM,” “CD-ROM,” “GPS,” “LIDAR,” “4G,” “5G,” “CPU,” “CAN,” “SPI,” “LTE,” etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
“…Playback is may be effected automatically…” on page 4, [00019], should be “…Playback  may be effected automatically…” (emphasis added). Appropriate correction is required.
“…The navigation module 32 is may be configured…” on page 15, [00052], should be “…The navigation module 32  may be configured…” (emphasis added). Appropriate correction is required.
“…The second communication module 90 is may be configured…” on pages 16-17, [00056], should be “…The second communication module 90  may be configured…” (emphasis added). Appropriate correction is required.
Examiner respectfully requests applicant to review and correct any other paragraphs that may contain typographical errors.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Element 1 described in the specification (page 16, [00055]) is not shown in Fig. 1. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a first communication module configured to communicate in claim 1; a first control unit configured to provide, determine(s) and control in claims 1-2 and 5; a second communication module for data communication in claim 7; and a second control unit to transmit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
The limitation “…wherein the first control unit determines: an area of insufficient coverage…” in claim 1, lines 4-5, should be “…wherein the first control unit: determines[[: ]] an area of insufficient coverage…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…infotainment content…” in claim 1, line 7, should be “…determines the infotainment content…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…infotainment content…” in claim 1, line 7, should be “…the infotainment content…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 4, lines 1-2; claim 7, line 3; claim 9, line 5; and claim 12, lines 1-2.
The limitation “…the extent of the area…” in claim 1, lines 13-14, should be “…[[the]] an extent of the area…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 9, lines 11-12.
The limitation “…wherein it is possible to play back the determined infotainment content without interference and interruption…” in claim 1, lines 14-15, should be “…wherein  the determined infotainment content is played back without interference and interruption…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 9, lines 12-13.
Claim 3 should depend on claim 2 in order to resolve the lack of antecedent basis in the limitations recited in claim 3. Appropriate correction is required. Note: For examination purposes, claim 3 will be analyzed as dependent on claim 2.
The limitation “…the current driving situation.” in claim 4, line 2, should be “…[[the]] a current driving situation.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 12, line 2.
The limitation “…a map of the network coverage and/or a message relating to the network coverage which is received from at least one other transportation vehicle.” in claim 6, lines 2-4, should be “…a map of [[the]] network coverage and/or a message relating to the network coverage  received from at least one other transportation vehicle.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 14, lines 2-4.
Note: For examination purposes, claim 7 will be analyzed as dependent on claim 1.
The limitation “…a network server…” in claim 7, line 1, should be “…[[a]] the network server…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…a network…” in claim 8, line 2, should be “…[[a]] the network…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Vuyyuru et al.” (US PGPUB 2016/0021190) (Hereinafter Vuyyuru) in view of “Bhatia et al.” (US 9,247,523) (Hereinafter Bhatia).
With respect to claim 1, Vuyyuru teaches a transportation vehicle (vehicle system 123/200; Figs. 1-2, [0017], [0029], [0046]) comprising:
a first communication module configured to communicate with a network server (system 200 includes a communication unit 245 transmits and receives data to and from at least one of the vehicle system 123, the mobile client system 188, and the servers 101, 107, 177 (network server(s)) in the system 100; Figs. 1-2, [0046], [0068]); and
a first control unit configured to provide a user of the transportation vehicle with infotainment content (vehicle system 123 includes an infotainment system to provide network services (infotainment content) to a user of the vehicle system 123; Fig. 1, [0030]), wherein the first control unit determines:
an area of insufficient coverage of a network along a route ahead of the transportation vehicle (generating a current connectivity map that describes the connectivity associated with a particular journey. For example, the connectivity map includes information describing the mobile network coverage area and one or more dead zones along the roadways of a geographic area associated with a journey start point, destination or a route for traveling from a start point to a destination; Fig. 2, [0052], [0085], [0088], [0103]);
infotainment content to be made available to the user in the area of insufficient network coverage based on at least one user input (determining information about a user’s consumption of services during a journey; Fig. 2, [0060], [0062]-[0063], [0088], [0091], [0106]);
loads the determined infotainment content into the transportation vehicle via the network (modifying the downloading of data to obtain more content before entering a dead zone; Fig. 2, [0088], [0095], [0107]); and
makes the loaded infotainment content available to the user (vehicle system 123 includes an infotainment system to provide network services (infotainment content) to a user of the vehicle system 123; Fig. 1, [0030]).
Vuyyuru does not teach makes the loaded infotainment content available to the user in the area of insufficient network coverage, wherein a section of the determined infotainment content corresponding to the extent of the area of insufficient network coverage is loaded, wherein it is possible to play back the determined infotainment content without interference and interruption in the area of insufficient network coverage.
However, Bhatia teaches makes the loaded infotainment content available to the user in the area of insufficient network coverage, wherein a section of the determined infotainment content corresponding to the extent of the area of insufficient network coverage is loaded, wherein it is possible to play back the determined infotainment content without interference and interruption in the area of insufficient network coverage (a user in automobile 310 will experience a substantial disruption in service while in problem zone cell 340 from point A 350 to point B 352 along route 320. Therefore, prior to reaching point A 350, an amount of data is buffered by the mobile device of the user in automobile 310 to allow continuous, uninterrupted data consumption until the automobile 310 reaches at least point B 352; Figs. 1-3, col. 4, line 62 – col. 5, line 8, col. 6, lines 22-45 and col. 6, line 59 – col. 7, line 27).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate loading and playing content in an area of insufficient network coverage to Vuyyuru because Vuyyuru discloses modifying the downloading of data to obtain more content before entering a dead zone ([0088]) and Bhatia suggests loading and playing content in an area of insufficient network coverage (col. 6, line 59 – col. 7, line 27).
One of ordinary skill in the art would be motivated to utilize the teachings of Bhatia in the Vuyyuru system in order to allow continuous and uninterrupted data consumption in an area of insufficient network coverage.

With respect to claim 2, Vuyyuru as modified teaches the transportation vehicle of claim 1. Vuyyuru further teaches wherein the first control unit is configured to control output a notification relating to the area of insufficient network coverage, and to control receipt of the at least one user input in response to the notification (a user interface for user preferences includes a warning that the user is about to enter a zone with low connectivity for the next five miles and lists the priority associated with each service. If the user wants to change the priority associated with each service, the user may select the “change order” button 310; Fig. 3, [0100]).

With respect to claim 3, Vuyyuru as modified teaches the transportation vehicle of claim 1(2). Vuyyuru further teaches wherein the notification has at least one input request to specify desired infotainment content and/or an indication of the extent of the area of insufficient network coverage (a user interface for user preferences includes a warning that the user is about to enter a zone with low connectivity for the next five miles and lists the priority associated with each service. If the user wants to change the priority associated with each service, the user may select the “change order” button 310; Fig. 3, [0100]).

With respect to claim 4, Vuyyuru as modified teaches the transportation vehicle of claim 1. Vuyyuru further teaches wherein the at least one user input relates to infotainment content provided in the current driving situation (estimating services for the current journey. For example, the estimation is based on journey data 283, user preferences, and journey context data 287; Fig. 2, [0060], [0062]-[0063], [0088], [0091], [0105]-[0106]).

With respect to claim 5, Vuyyuru as modified teaches the transportation vehicle of claim 1. Vuyyuru further teaches wherein the first control unit is configured to control determination of a current driving situation and/or a current driving context of the transportation vehicle, and loading the at least one user input from a database based on the determined driving situation and/or driving context of the transportation vehicle (estimating services for the current journey. For example, the estimation is based on journey data 283, user preferences, and journey context data 287; Fig. 2, [0060], [0062]-[0063], [0088], [0091], [0105]-[0106]).

With respect to claim 6, Vuyyuru as modified teaches the transportation vehicle of claim 1. Vuyyuru further teaches wherein the area of insufficient network coverage is determined based on a route used by the transportation vehicle, a map of the network coverage and/or a message relating to the network coverage which is received from at least one other transportation vehicle (generating a current connectivity map that describes the connectivity associated with a particular journey. For example, the connectivity map includes information describing the mobile network coverage area and one or more dead zones along the roadways of a geographic area associated with a journey start point, destination or a route for traveling from a start point to a destination; Fig. 2, [0052], [0085], [0088], [0103], [0105]-[0106]).

With respect to claim 7, Vuyyuru as modified teaches a system comprising the transportation vehicle of claim 1. Vuyyuru further teaches a network server having a second communication module for data communication with a plurality of transportation vehicles and a second control unit to transmit infotainment content requested by the transportation vehicle to the transportation vehicle (content server 107 provides various services to one or more vehicle system 123; Figs. 1-2, [0017]-[0018], [0037], [0046], [0068]).

With respect to claim 8, Vuyyuru as modified teaches the system of claim 7. Vuyyuru further teaches wherein the network server: determines the area of insufficient coverage of a network based on position and/or route information received from the transportation vehicle (generating a current connectivity map that describes the connectivity associated with a particular journey. For example, the connectivity map includes information describing the mobile network coverage area and one or more dead zones along the roadways of a geographic area associated with a journey start point, destination or a route for traveling from a start point to a destination; Fig. 2, [0052], [0085], [0088], [0103]); receives the at least one user input from the transportation vehicle or determines the at least one user input based on a current driving situation and/or driving context of the transportation vehicle received from the transportation vehicle; and/or determines the infotainment content to be made available to the user in the area of insufficient network coverage based on the at least one user input (determining information about a user’s consumption of services during a journey; Fig. 2, [0052], [0060], [0062]-[0063], [0085], [0088], [0091], [0103], [0105]-[0106]).

The limitations of claims 9-14 are rejected in the analysis of claims 1-6 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Raghunathan et al. US 2011/0167128. Discloses mitigating the impact of dead spots on in-car multimedia applications.
Hwang et al. US 2018/0007161. Discloses pre-fetching data based on a determination that a vehicle is within a buffering zone.
Bergmann et al. US 2016/0044129. Discloses caching multimedia data in an in-vehicle computing system based on current and/or expected communication network connectivity.
Annapureddy et al. US 2014/0257695. Discloses prefetching data for use by an application based on accessibility information.
Harber. US 2016/0112864. Discloses providing the transfer of network services data using network map data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
February 3, 2022